Per Curiam.
Plaintiff brought an appeal in the circuit court from an order of defendant denying *526a motion for rehearing pursuant to § 20, art V of the Motor Carriers Act, as amended, CLS 1961, §479.20 (Stat Ann 1968 Cum Supp § 22.585). The circuit court entered a judgment dismissing plaintiff’s complaint upon a motion by the intervening defendant pursuant to GCB» 1963, 209.1. Plaintiff appealed to this Court.
On a review of the statute,- we find that the complaint was properly dismissed.' The attempted appeal from the defendant’s order was not made within the 30-day statutory period. Veterans Airport Service, Inc. v. Commission (1967), 5 Mich App 602. Furthermore, there was no adequate basis for determining the questions presented to the circuit court as required by the statute.
Affirmed.
Quinn, P. J., and McG-regor and V. J. Brennan, JJ., concurred.